t c memo united_states tax_court mahendra k tandon petitioner v commissioner of internal revenue respondent docket no filed date mahendra k tandon pro_se carol a szczepanik for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes year deficiency dollar_figure big_number big_number big_number additions to tax sec sec sec sec sec sec sec_6653 sec_6653 b a b b b b a a a a a b --- --- dollar_figure big_number --- --- dollar_figure --- --- --- --- big_number --- dollar_figure --- big_number dollar_figure big_number big_number --- --- --- --- dollar_figure --- --- percent of the statutory interest on dollar_figure percent of the statutory interest on dollar_figure percent of the statutory interest on dollar_figure percent of the statutory interest on dollar_figure percent of the statutory interest on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner underreported income from his medical practice for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner underreported rental income for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to deductions for depreciation wage lease and car and truck expenses and business and mortgage interest in amounts greater than those respondent allowed in the statutory_notice_of_deficiency whether petitioner is entitled to a deduction for general_sales_tax on motor vehicles in whether petitioner is entitled to deductions for partnership losses in and whether petitioner is entitled to an investment_tax_credit in petitioner concedes that he was not entitled to a dependency_exemption for guru prasad tandon which he took on his tax_return whether petitioner is entitled to a dependency_exemption for anupam tandon anupam in whether petitioner is liable for additional self- employment_tax in and whether petitioner is liable for the additions to tax for fraud for and to the extent there is any unreported medical practice and or rental income whether petitioner is liable for the additions to tax for negligence for and and whether petitioner is liable for the additions to tax for a substantial_understatement for and finally if we decide that petitioner did not fraudulently fail to report income in and we must decide whether the periods of limitations for assessing taxes for these years have expired findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in mayfield heights ohio at the time he filed his petition petitioner prepared his own tax returns for the years in issue petitioner has three children--manoj harsh and parag during the years in issue manoj was a teenager guru prasad unless otherwise indicated all descriptions refer to the and tax years tandon was petitioner's father he died in petitioner has a sister named indira khana ms khana petitioner's medical practice petitioner was a medical doctor and conducted his medical practice out of a clinic located pincite st clair avenue cleveland ohio st clair property petitioner's medical practice primarily consisted of workers'_compensation examinations the treatment of industrial accidents and personal injuries and consulting with attorneys on medical malpractice cases during and petitioner operated his medical practice as a sole_proprietorship called st clair medical center petitioner used the cash_basis method_of_accounting to report his medical receipts on schedule c of his tax returns from october of through february of angela paolella alshabani ms alshabani was petitioner's secretary in ms khana incorporated petitioner's medical practice under the name superior industrial medical center inc superior ms khana never received any money from superior petitioner used the names st clair medical center and st clair industrial hospital st clair ih interchangeably during superior conducted business under the name of st clair industrial medical center st clair imc during petitioner handled the banking and supervised the clerical staff of superior petitioner or his employees made all bank_deposits of receipts for superior petitioner prepared the federal corporate tax_return for superior petitioner reported dollar_figure in income from superior on his tax_return during the years in issue petitioner maintained the following bank accounts in the names of the following persons or entities account name s on account ameritrust at account ameritrust at account ameritrust at account first federal savings society national bank ameritrust at account huntington bank independent savings bank st clair ih petitioner and st clair ih st clair ih c o petitioner1 superior d b a st clair imc petitioner2 petitioner manoj tandon manoj tandon3 in or about oct of the account_holder name on the at account changed from st clair ih to st clair imc on date petitioner added his father as additional depositor to the society national bank account petitioner had a power_of_attorney to make withdrawals out of this account petitioner deposited receipts from his medical practice into the above listed bank accounts as follows account at at at first federal savings society national bank at huntington bank independent savings bank dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- --- --- --- --- --- --- dollar_figure --- dollar_figure --- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure on date petitioner wrote a check to cash in the amount of dollar_figure from the at account petitioner paid attorney fees for his divorce proceedings from the at account during petitioner paid his son manoj's tuition to ohio state university from the at account petitioner paid his alimony and child_support_obligations from the at account and the first federal savings account petitioner used the independent savings bank account to pay his personal expenses rental property and income in addition to the space in the st clair property where petitioner conducted his medical practice the st clair property had two residences and garages available to rent the rental property during the years in issue petitioner rented parts of the rental property to robert mcmillan jeanine sinclair james l leon and sharyn hamm ellis vest and his secretary ms alshabani the renters the renters paid the following rental payments to petitioner renter martin mcmillan jeanine sinclair leon hamm ellis vest dollar_figure dollar_figure big_number --- dollar_figure big_number --- dollar_figure --- total the audit and criminal investigation big_number big_number big_number big_number prior to september of the internal_revenue_service irs began examining petitioner's and tax returns in october or november of revenue_agent maureen lippert ms lippert took over petitioner's examination on date ms lippert informed petitioner's attorney that she had expanded the examination to include petitioner's tax_year on or about date petitioner filed an amended_return for reporting an additional dollar_figure of income on or about date after guru prasad tandon petitioner's father had died form sec_1040ez the form sec_1040ez were filed for and in the name of guru prasad tandon to report the rental income from the rental property petitioner told ms lippert that he deposited all of his medical practice receipts into one checking account at ameritrust and that he lost all of his records for in a flood in late the examination_division referred petitioner's case to the criminal_investigation_division in november of special_agent daniel dever mr dever began a criminal investigation of petitioner shortly thereafter an amended corporate tax_return for superior reporting additional income was filed petitioner told mr dever that he reported all items deposited into his bank accounts on his tax returns petitioner later admitted to mr dever that he did not report some medical service income from aarp and the ohio industrial commission and bureau of workers'_compensation on his tax returns mr dever served summonses on various banks for signature cards bank statements deposit tickets support items for the deposit tickets and canceled checks mr dever contacted all third-party payors regarding checks deposited into the summonsed bank accounts and confirmed whether their checks were paid to petitioner for medical services rendered mr dever prepared a computerized deposit analysis listing all of the third-party payors who paid petitioner for medical services the amounts paid and the bank account the payment was deposited into mr dever subtracted out of his deposit analysis amounts that were not for medical services mr dever determined that the amount of petitioner's medical practice income deposited into the various bank accounts was greater than the amount reported on petitioner's and individual and superior's corporate tax returns petitioner's criminal tax convictions in 111_f3d_482 6th cir the u s court_of_appeals for the sixth circuit affirmed petitioner's conviction for wilfully filing false individual income_tax returns for and in violation of sec_7206 and for wilfully assisting in the preparation and presentation of a false corporate_income_tax return for superior for in violation of sec_7206 opinion unreported income every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer's taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records 92_tc_661 for the years in question we find that petitioner maintained inadequate books_and_records respondent employed the bank_deposits method of proof to reconstruct petitioner's gross_receipts from his medical practice this method of proof is well established dileo v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite when using the bank_deposits method the commissioner is not required to show that each deposit or part thereof constitutes income 46_tc_821 or prove a likely source 102_tc_632 estate of mason v commissioner supra pincite respondent's determination the scanty evidence petitioner submitted as records lacked indicia of reliability see infra is presumed to be correct and petitioner bears the burden of proving otherwise rule a petitioner argues that there is no unreported income petitioner however offers conclusions without argument or evidence to support them additionally on brief petitioner concedes that he underreported his medical practice income by dollar_figure in and dollar_figure in petitioner's testimony was at times questionable vague conclusory not credible and was unsupported by the evidence in the record under these circumstances we are not required to and do not rely on petitioner's testimony to sustain his burden of establishing error in respondent's determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 tokarski v commissioner supra pincite a medical practice income respondent determined that petitioner had unreported income in and from petitioner's medical practice as follows year total income reported income adjustment1 unreported income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent made the above listed adjustments to reconcile the deposits to the year of receipt petitioner has failed to show that respondent's determination is incorrect therefore we sustain respondent's determination petitioner's medical practice was incorporated as superior in petitioner deposited the medical practice's receipts into various bank accounts respondent argues that petitioner had dominion and control_over these accounts petitioner argues that he did not unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds see 348_us_426 226_f2d_331 6th cir see also manzoli v commissioner tcmemo_1988_299 affd 904_f2d_101 1st cir the use of money for personal purposes is an indication of dominion and control woods v commissioner tcmemo_1989_611 affd without published opinion 929_f2d_702 6th cir petitioner's argument is unsupported by the evidence his sister ms khana superior's incorporator testified that petitioner controlled superior and that she did not receive a single penny from the corporation petitioner used the at account and the independent savings bank account to pay for his personal expenses petitioner also had a power_of_attorney to make withdrawals out of the independent savings bank account furthermore the society national bank account was in petitioner's name even though petitioner's medical practice was incorporated in petitioner continued to deposit medical receipts into the at account the society national bank account the huntington bank account and the independent savings bank account these deposits totaled dollar_figure we conclude that deposits into these accounts constitute income to petitioner in after reducing the deposits by the dollar_figure petitioner reported on his tax_return petitioner had dollar_figure in unreported income from medical services in b rental income respondent contends that petitioner received rental income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively petitioner contends that he received rental payments as an agent sec_61 includes in gross_income all income from the rental of property ms alshabani testified that she rented property from petitioner and made rental payments to him other renters made their checks payable to petitioner petitioner endorsed these checks petitioner presented no evidence that he paid over any of the money he received as rent to the principals for whom he was supposedly acting as an agent furthermore it was not until may of well after the irs began investigating petitioner and petitioner's father had died that tax returns were filed reporting that the rental income belonged to petitioner's father although ms alshabani testified that she rented property from petitioner and paid him rent there is no evidence of the amount of rent she paid to petitioner additionally the rent checks and receipts for rental payments to petitioner in the record total less than the amount respondent asserts petitioner received as rent after reviewing the evidence and testimony we conclude that petitioner had unreported rental income in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively the deductions deductions are a matter of legislative grace and the taxpayer has the burden of showing that such taxpayer is entitled to any deduction claimed rule a 503_us_79 taxpayers must substantiate amounts claimed as deductions credits etc by maintaining the records necessary to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs see 65_tc_87 affd per curiam 540_f2d_821 5th cir a depreciation on his and tax returns petitioner claimed a depreciation deduction of dollar_figure for a chrysler laser the chrysler on his and tax returns petitioner claimed depreciation_deductions of dollar_figure and dollar_figure respectively for a rolls royce silver spirit the rolls royce on his tax_return petitioner claimed schedule e depreciation expenses of dollar_figure for an oil well and a computer respondent allowed petitioner dollar_figure of depreciation in and petitioner argues that he used the chrysler and the rolls royce in his trade_or_business respondent counters that petitioner has not shown that he used this property in a trade_or_business or held it for the production_of_income sec_167 allows a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income petitioner submitted mileage logs which are supposed to represent a record of business mileage for the chrysler and on a cadillac none of the miles in the log are identified as belonging to the rolls royce petitioner did not testify and presented no evidence regarding the business use of the rolls royce these logs are suspect as they do not appear to be prepared contemporaneously with the occurrence of the supposed business travel see sec_1_274-5 income_tax regs the car the miles supposedly relate to is often not identified petitioner presented no evidence or testimony on how the mileage documented in these logs related to his medical practice furthermore petitioner told ms lippert that he lost all of his records in a flood but submitted mileage logs for petitioner for example there are entries for miles driven to a tax attorney to houghnorwood to a library to a marina to the tax_court in wash d c to k-mart and on a trip to columbus appears to have fabricated the logs in order to substantiate his claimed deductions the evidence does not show that petitioner used the depreciated_property in a trade_or_business or held it for the production_of_income furthermore petitioner presented no evidence regarding the schedule e depreciation expenses we therefore sustain respondent's determination on this issue b wage leasing and car and truck expenses sec_162 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business respondent did not allow petitioner deductions for leasing expenses in and or car and truck expenses in and wage expenses petitioner claimed wage expenses in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed petitioner wage expenses in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively respondent argues that petitioner has failed to substantiate deductions in amounts greater than those allowed petitioner claims that he has substantiated his claimed deductions petitioner did not testify regarding whom he employed in his medical practice ms alshabani testified that she was employed by petitioner during the years in issue at trial petitioner submitted forms w-2 showing the following year name wages tips other compensation ms alshabani pam biedenback ms alshabani manoj tandon ms alshabani manoj tandon dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure illegible petitioner submitted checks he wrote to ms alshabani pam biedenback and manoj tandon which totaled the following year name total ms alshabani pam biedenback ms alshabani manoj tandon ms alshabani manoj tandon dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the checks do not support the amounts the forms w-2 list as paid_by petitioner as wages furthermore there is no evidence suggesting in what capacity pam biedenback worked for petitioner and petitioner did not even testify that he employed her we find that petitioner has substantiated that he paid ms alshabani wages in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively petitioner has not shown that he is entitled to wage expense deductions in amounts greater than those allowed by respondent therefore we sustain respondent's determination on this issue leasing expenses petitioner claimed leasing expenses in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively for the cadillac and the rolls royce respondent disallowed these deductions the leasing expenses relate to the cadillac and the rolls royce petitioner's sister testified that the rolls royce had very low mileage and was usually in the garage petitioner did not testify and presented no evidence regarding the business use of the rolls royce the mileage logs petitioner submitted supposedly relate to the business use of the cadillac however as we stated earlier we do not rely on those logs petitioner has not established that he used the cadillac or the rolls royce in his business therefore we conclude that petitioner is not entitled to deductions for leasing expenses in or car and truck expenses on his and tax returns petitioner claimed car and truck expenses of dollar_figure and dollar_figure respectively respondent disallowed these deductions petitioner testified that the car and truck expense deductions he claimed were for his annual expenses for gasoline there is however no evidence in the record regarding the amount we note that petitioner attempted to claim both depreciation_deductions and lease expense deductions on the rolls royce petitioner spent on gasoline we conclude that petitioner has failed to substantiate his car and truck expenses for and c business and mortgage interest petitioner claimed schedules c business_interest deductions in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively and schedules a mortgage interest deductions in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively respondent allowed petitioner business_interest deductions in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively and mortgage interest deductions in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively respondent argues that petitioner has failed to substantiate deductions in amounts greater than those allowed petitioner claims that he has substantiated his claimed deductions sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness petitioner submitted customer records of a loan drawn from the ohio savings association there is no evidence of what kind of loan this was ie whether it related to business or nonbusiness interest the records petitioner submitted showed the following amounts of interest_paid by petitioner date amount of interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also submitted checks for payments to ohio savings on or about some of those dates based on the evidence we conclude that petitioner has failed to substantiate business or mortgage interest deductions in amounts greater than those allowed by respondent therefore we sustain respondent's determination on these issues d general_sales_tax on motor vehicles on his tax_return petitioner claimed a schedule a general_sales_tax on motor vehicles deduction of dollar_figure respondent disallowed these deductions respondent argues that petitioner has failed to substantiate the deduction petitioner claims that he has substantiated his claimed deductions in sec_164 allowed a deduction for state_and_local_general_sales_taxes petitioner submitted a lease agreement executed between himself and crestmont cadillac corp on date for the rolls royce under the lease petitioner's monthly payment was dollar_figure of which dollar_figure was separately_stated as sales_tax petitioner submitted a check dated date for dollar_figure payable to crestmont cadillac we conclude that petitioner has substantiated that he paid dollar_figure in sales_tax on a motor_vehicle in and is entitled to a deduction in this amount e partnership losses during and petitioner was a 25-percent partner in a real_estate partnership called horizon partners petitioner on his and tax returns claimed loss deductions from horizon partners in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent argues that petitioner has not established his adjusted_basis in horizon partners during the years in issue and therefore is not entitled to deduct any partnership losses petitioner argues that he has established his basis in horizon partners sec_704 allows a partner's_distributive_share of partnership loss as a deduction only to the extent of the adjusted_basis in his partnership_interest at the end of the partnership year in which the loss is incurred petitioner testified that in he invested dollar_figure in horizon partners there is however no evidence of the amount of his adjusted_basis during the years in issue or of the adjustments he made to his basis in previous years petitioner did not demonstrate that he is entitled to deduct his proportionate share of partnership losses from horizon partners in or we conclude therefore that petitioner is not entitled to deductions for partnership losses in or investment_income credit petitioner claimed a dollar_figure investment_tax_credit on his tax_return for the chrysler respondent disallowed the credit respondent argues that the chrysler was not a qualified_investment petitioner contends that it was in sec_38 and sec_46 allowed an investment_tax_credit to a taxpayer making a qualified_investment a qualified_investment must be sec_38 property sec_46 sec_38 property is limited to certain property with respect to which depreciation or amortization is allowable sec_48 sec_1_48-1 income_tax regs as observed above petitioner is not entitled to depreciate the chrysler moreover because petitioner has not adduced and we are not aware of any authority providing that the expenditure at issue is amortizable we conclude it is not see mann v commissioner tcmemo_1993_201 accordingly we conclude that petitioner is not entitled to an investment_tax_credit in dependency_exemption on his tax_return petitioner claimed a dependency_exemption for anupam respondent disallowed the exemption respondent argues that petitioner did not prove that he provided over one-half of anupam's support in petitioner asserts that he did provide over one-half of anupam's support in sec_151 allowed a dependency_exemption for each dependent whose gross_income for the calendar_year was less than the exemption_amount or who was a qualifying_child of the taxpayer sec_152 defines dependents as certain individuals over one-half of whose support was received from the taxpayer during the calendar_year in order for petitioner to establish that he provided more than one-half of his claimed dependent's support he must first show by competent evidence the total amount of support furnished by all sources for the year in issue 56_tc_512 petitioner has not offered evidence of the total amount of support provided anupam in without proper substantiation the court cannot conclude from the record that more than one-half of anupam's support was provided by petitioner it is therefore impossible to conclude that petitioner provided more than one-half of anupam's support for accordingly we sustain respondent's determination self-employment_tax respondent argues that petitioner had additional self- employment income in and based on petitioner's we note that petitioner testified and argued that anupam was both petitioner's brother and his cousin unreported income from his medical practice plus the disallowed schedules c deductions petitioner argues that he paid the maximum amount of social_security_tax and no amount is due sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business we agree with respondent we conclude that petitioner is liable for additional self-employment_tax in and in accordance with sec_1401 based upon petitioner's additional self-employment_income from his unreported income from his medical practice plus the disallowed deductions addition_to_tax for fraud the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy the burden_of_proof the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 for if any part of the underpayment is due to fraud sec_6653 imposes an addition_to_tax equal to percent of the underpayment and sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 determined on the portion of the underpayment attributable to fraud for and if any part of the underpayment is due to fraud sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud and sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 determined on the portion of the underpayment attributable to fraud for if any part of the underpayment is due to fraud sec_6653 imposes an addition_to_tax equal to percent of the portion of the underpayment attributable to fraud for and if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to an addition_to_tax except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6653 a underpayment_of_tax the filing of an amended_return reporting additional income is an admission of an underpayment_of_tax see 464_us_386 petitioner's amended_return is an admission that he underreported in his original returns dollar_figure of income in additionally on brief petitioner concedes that he underreported his income from his schedules c medical practice by dollar_figure in and dollar_figure in furthermore respondent has established by clear_and_convincing evidence an underpayment_of_tax by petitioner for each of the years in issue b fraudulent intent the commissioner must prove that a portion of such underpayment for each taxable_year was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent see 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor petitioner's sophistication and experience petitioner is a medical doctor we shall not hold petitioner to either a high or low standard while evaluating his actions consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 consistent and substantial understatements of income however may be strong evidence of fraud when coupled with other circumstances 70_tc_562 affd without published opinion 621_f2d_439 5th cir a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income may justify the inference of fraud holland v united_states u s pincite petitioner's understatements during the years in issue are consistent and substantial they are evidence of fraud failure to maintain adequate books_and_records failure to maintain adequate books_and_records may be indicative of fraud 89_tc_1280 gajewski v commissioner t c pincite as we found earlier petitioner failed to maintain adequate books_and_records this is evidence of fraud intent to mislead misleading statements to an investigating agent may be evidence of fraud see gajewski v commissioner supra pincite petitioner misled ms lippert--he told her that he deposited all medical receipts in one bank account when in fact he deposited medical receipts into at least seven accounts including his own personal accounts petitioner also misled mr dever--petitioner told mr dever that he reported all items deposited into his bank accounts on his tax returns but he later admitted that he did not report some of these items this is evidence of fraud lack of credibility petitioner's lack of credibility is a factor in considering the fraud issue see 743_f2d_309 5th cir affg tcmemo_1984_25 as we stated earlier petitioner's testimony was at times questionable vague conclusory not credible and unsupported by the evidence in the record this is evidence of fraud filing false documents the criminal tax conviction although not dispositive petitioner's convictions under sec_7206 are probative evidence that he intended to evade his taxes see 84_tc_636 other factors a taxpayer's practice of regularly depositing large portions of his business receipts from his sole_proprietorship into his personal bank accounts may be evidence of fraud see 43_tc_407 supplemented by 44_tc_408 during the years in issue petitioner regularly deposited large amounts of receipts from his medical practice whether it was a sole_proprietorship or a corporation into his personal bank accounts eg the at account the at account and the society national bank account petitioner made these deposits in an attempt to conceal his income this is evidence of fraud c conclusion after reviewing all of the facts and circumstances we conclude that respondent has clearly and convincingly proven that all of the underpayments of tax resulting from petitioner's unreported medical practice income and rental income for each of the years in issue were due to fraud on the part of petitioner therefore we sustain respondent's determination that petitioner is liable for additions to tax for fraud pursuant to sec_6653 for and additions to tax for negligence respondent determined that petitioner is liable for additions to tax for negligence for and pursuant to sec_6653 and b and for pursuant to sec_6653 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6653 furthermore negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 failure by a taxpayer to keep adequate_records may justify imposition of the addition_to_tax for negligence see 583_f2d_1088 9th cir affg tcmemo_1975_293 92_tc_899 failure to maintain adequate_records also indicates disregard of the rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer's gross_income and deductions see crocker v commissioner supra pincite petitioner has the burden of proving he is not liable for the addition_to_tax rule a respondent determined the additions to tax for negligence on underpayments attributable to adjustments to income that were not fraudulent ie all the adjustments except for those related to the unreported income petitioner argues that he provided all of his records to the irs during his audit fully cooperated with the irs and did not disregard any rules or regulations petitioner's alleged cooperation and conclusory statement do not prove that he was not negligent as we stated above petitioner failed to maintain adequate_records of his income and expenses we conclude that petitioner is liable for the additions to tax for negligence for and as determined by respondent to the extent of any underpayment decided for those years that was not due to fraud addition_to_tax for a substantial_understatement respondent determined that petitioner is liable for additions to tax for substantial understatements for and pursuant to sec_6661 an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return and is substantial if it exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6661 and a the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs petitioner has the burden of proving he is not liable for the addition_to_tax rule a petitioner's only argument is that he did not understate his taxes in and and thus should not be charged with the substantial_understatement addition_to_tax contrary to petitioner's assertions we found that he did understate his taxes for all of the years in issue based on our findings in this case we conclude that there was a substantial_understatement in each of the years in issue and respondent's determination is sustained to the extent of any underpayment decided for those years period of limitations petitioner argues that the deficiencies and additions to tax are barred by the expiration of the statutory period of limitations because respondent has not proven that petitioner's actions were fraudulent in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 if the return is fraudulent in any respect it deprives the taxpayer of the bar of the statutory period of limitations for that year 288_f2d_517 2d cir affg tcmemo_1960_32 see also 102_tc_380 thus where fraud is alleged and proven respondent is free to determine a deficiency with respect to all items for the particular taxable_year without regard to the period of limitations we found that petitioner filed fraudulent income_tax returns for and therefore the period of limitations on assessment for each of these years remains open to reflect the foregoing decision will be entered under rule
